Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	Claims 1-20 are pending.
Drawings

The drawings filed on 03/18/2020 are received and accepted. 

Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed 11/25/2020  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 ends with a step of “manufacturing the ligand” (emphasis added). There is no antecedent basis for the term “ligand”.  The preceding part of the claim addresses “candidate ligand”, i.e., a ligand that is being evaluated  “in terms of alternate or additional atoms”, and, potentially, is being modified.  However, the preceding part of the claim does not identify any particular ligand that is then to be manufactured.  

Dependent claims 2-20 fail to remedy the above described deficiencies because they do not recite nor require any process steps for arriving at a ligand to be manufactured. 



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method, and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include identifying list of atoms, classifying atoms, extracting information from a database, collecting, comparing and combining information.  

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by one or more processors of a computing system” nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

As addressed in PTAB decision on the parent application, 14/897459”
… a person, armed with paper and pencil, could perform the steps of comparing known target atoms to a database of atom-to-atom interactions and using that information to design an advantageous design for a ligand binding site. Any such abstract idea, when coupled to a generic computer performing functions that are within the regular repertoire of computer functions, are not patent eligible. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (citing Parker v. Flook, 437 U.S. 584, 586 (1978)); see also CyberSource, 654 F.3d at 1372-73.

Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.




In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining data is a pre-solution activity directed to aspects of the information being analyzed.


The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

The step of “manufacturing the ligand” is an insignificant post-solution activity: it is unclear (see above) what ligand is being manufactured, and whether manufacturing such unidentified ligand reflects an improvement to technology or technical field, and if it does what particular improvement is being achieved.  Even if the claimed process results in improved data and may constitute a new or different use of a data analysis process, it is not persuasive that the process is an improved technological process. 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Further, the claims address "manufacturing the ligand”.   The additional step consist of well-understood, routine, conventional activity  of making a ligand of interest already engaged in by the scientific community. The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible. 

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1671                                                                                                                                                                                                        

mlb